Exhibit 10.26.1 to 2006 10-K

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD

UNDER THE PROVISIONS OF

THE CONVERGYS CORPORATION

1998 LONG TERM INCENTIVE PLAN, AS AMENDED

Pursuant to the provisions of the Convergys Corporation 1998 Long Term Incentive
Plan, as amended (the “Plan”), the Compensation and Benefits Committee of the
Board of Directors of Convergys Corporation (the “Compensation Committee”)
grants to you a performance-based restricted stock unit award, on and subject to
the terms of the Plan (your “XXXX performance-based restricted stock unit
award”). The following terms, conditions and restrictions shall govern your XXXX
performance-based restricted stock unit award.

1. Delivery of Shares. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement, Convergys Corporation (the “Company”)
shall deliver to you the number of common shares, without par value, of
Convergys Corporation (the “Shares”) equal to the product determined by
multiplying (a) the number of Shares indicated on your Notice of
Performance-Based Restricted Stock Unit Award form (“Notice of Award”) by
(b) the percentage (from 0% to 100%) determined in accordance with the
provisions of Section 2 below, which delivery of Shares shall occur as soon as
administratively practicable following XXXX (the “Vest Date”) and the date the
Compensation Committee determines the extent to which the performance criteria
has been satisfied; provided however that, notwithstanding any other provision
of this Agreement to the contrary, to the extent necessary to preserve the
available exemption of the award under Section 162(m) of the Internal Revenue
Code, delivery of Shares shall occur as soon as administratively practicable and
legally permissible following the termination of your employment.

2. Performance Criteria. You are eligible to earn a percentage of the number of
Shares indicated on your Notice of Award, which percentage shall be determined
based on (a) the Company’s Total Shareholder Return (“TSR”) over the three
consecutive calendar year period commencing XXXX (the “performance period”)
relative to the TSR of the peer group companies over the same period and (b) the
schedule attached hereto as Attachment A (the “Payout Schedule”). For purposes
of this award, the peer group companies consist of each company (other than the
Company) that is in the S&P 500 as of the last trading day of the performance
period and was publicly traded as of the trading day immediately preceding the
first day of the performance period. In no event shall more Shares than the
maximum number listed in your Notice of Award be delivered to you or on your
behalf pursuant to this award.

“TSR” means the rate of stock price appreciation/depreciation plus the
reinvestment of dividends and the compounding effect of dividends paid on
reinvested dividends over the term of the performance period. Stock price
appreciation/depreciation over the term of the performance period for the
Company will be determined by comparing (c) the average close price of the stock
of the Company for each trading day occurring during the calendar quarter ending
on the day immediately preceding the start of the performance period to (d) the
average close price of the stock of the Company for each trading day occurring
during the calendar quarter ending on the last day of the performance period.
Stock price appreciation/depreciation over the term of the performance period
for the peer group companies will be determined by comparing (e) the close price
of the stock of the applicable company on the trading day immediately preceding
the first day of the performance period to (f) the close price of the stock of
the applicable company on the last trading day of the performance period.

 

Page 1 of 6



--------------------------------------------------------------------------------

3. Forfeiture of Award.

 

  a. Your right to receive Shares that are the subject of this award that have
not yet been delivered, shall be forfeited automatically and without further
notice if you cease to be an employee of the Company and its affiliates prior to
the Vest Date for any reason other than death, disability, retirement or
involuntary termination without cause. For purposes of this Agreement:

 

  (i) “disability” has the same meaning as in the Company’s long-term disability
plan;

 

  (ii) “retirement” means termination of employment after (I) attaining age 55
and completing at least ten years of service with the Company or any of its
subsidiaries or (II) completing thirty years of service with the Company or any
of its subsidiaries; and

 

  (iii) “cause” means a determination by the Company that you have been involved
in fraud, misappropriation, embezzlement, commission of a crime or an act of
moral turpitude, or have violated the Code of Business Conduct, recklessly or
willfully injured an employee, company property, business, or reputation, or
have acted recklessly in the performance of your duties.

Your right to receive Shares that are the subject of this award shall be
forfeited automatically and without further notice if you cease to be an
employee of the Company and its affiliates during the calendar year in which
this Award is granted to you due to death or involuntary termination without
cause.

Subject to Section 4(d), if your employment is involuntarily terminated without
cause after the calendar year in which this award is granted to you but before
the end of the performance period, your right to earn Shares that are the
subject of this award based on the Company’s level of satisfaction of the
applicable performance criteria for the performance period shall be forfeited
automatically and without further notice.

 

  b.

If the Company determines that you engaged in any Detrimental Activity during
your employment with Convergys Corporation or during the two-year period
following the termination of such employment for any reason, (i) to the extent
the Shares subject to this award have not yet been delivered, your right to
receive such Shares shall be forfeited and (ii) to the extent that Shares have
been delivered to you pursuant to this award, the Company, in its sole
discretion, may require you to pay back to it an amount equal to the income
recognized for federal income tax purposes, as reflected on form W-2, by reason
of the issuance of such Shares to you, provided that such Shares were delivered
within the six-month period immediately preceding the termination of your
employment (or, if your employment terminated by reason of your retirement or
disability, within the period beginning six months prior to your

 

Page 2 of 6



--------------------------------------------------------------------------------

 

termination and ending two years following your termination). For purposes of
this Section 3b, “Detrimental Activity” shall include: (1) disclosing
proprietary, confidential or trade secret information; (2) becoming involved in
any business activity in competition with Convergys Corporation in the
geographical area where Convergys Corporation is engaged in such business
activity; (3) interfering with Convergys Corporation’s relationships with any
person or entity or attempting to divert or change any such relationship to the
detriment of Convergys Corporation or the benefit of any other person or entity;
(4) failing to disclose and assign to Convergys Corporation any ideas,
inventions, discoveries and other developments conceived by you during your
employment, whether or not during working hours, which are within the scope of
or related to Convergys Corporation’s existing or planned business activities;
(5) disparaging or acting in any manner which may damage the business of
Convergys Corporation or which would adversely affect the goodwill, reputation
or business relationships of Convergys Corporation; (6) inducing any employee of
Convergys Corporation to terminate his or her employment relationship with
Convergys Corporation; or (7) taking or retaining without authorization any
property of Convergys Corporation. Convergys Corporation shall be entitled to
set-off against any payment called for under this paragraph any amount otherwise
owed to you by the Company. Nothing in this Section is intended to supercede or
otherwise affect any Non-Disclosure and Non-Competition agreement or other
employment-related agreement between you and Convergys Corporation. References
to Convergys Corporation in this paragraph shall include all direct and indirect
subsidiaries of Convergys Corporation.

 

  c. Your right to receive Shares pursuant to this award shall be forfeited to
the extent you are permitted to elect and do elect in accordance with applicable
rules and procedures to forfeit and/or surrender your rights hereunder in
exchange for a credit to an account maintained for you pursuant to a deferred
compensation plan maintained by the Company; provided however that the
provisions of paragraph 3.b. shall continue to apply to Shares issued under any
such deferred compensation plan which are attributable to such election.

4. Death, Disability, Retirement and Involuntary Termination Without Cause.

 

  a. If you cease to be an employee of the Company and its affiliates due to
death after the calendar year in which this award was granted to you, this award
will become fully vested as of the date of your death and the maximum number of
Shares covered by this award will be delivered as soon as practicable following
your date of death.

 

  b.

If you cease to be an employee of the Company and its affiliates due to
disability or if you cease to be an employee of the Company and its affiliates
due to retirement after the calendar year in which this award was granted to
you, this award will remain in effect following your termination and you will be
entitled to receive the number of Shares earned, if any, with respect to the

 

Page 3 of 6



--------------------------------------------------------------------------------

 

performance period covered by this award based on the Payout Schedule and the
Company’s level of satisfaction of the performance criteria described in
Section 2 as of the Vest Date.

 

  c. If you cease to be an employee of the Company and its affiliates due to
retirement during the calendar year in which this award was granted to you, the
number of Shares that are covered by this award shall be automatically reduced
to a number of Shares that bears the same ratio to the total number of Shares
covered by the award as the number of days from the first day of the calendar
year through the date of your retirement/termination bears to 365. The remaining
Shares shall be forfeited automatically and without further notice as of the
date of your retirement. You will be entitled to receive the number of Shares
earned, if any, with respect to the performance period covered by this award
based on the reduced number of Shares calculated pursuant to this paragraph c.,
the Payout Schedule and the Company’s level of satisfaction of the performance
criteria described in Section 2 as of the Vest Date described in Section 2.

 

  d. Except as may be otherwise provided under the terms of an employment
agreement, if you cease to be an employee of the Company and its affiliates due
to involuntary termination without cause after the calendar year in which this
award was granted to you but before the end of the performance period, you will
be entitled to receive the number of Shares earned, if any, based on the
schedule attached as Attachment A and the Company’s level of satisfaction of the
performance criteria described in Section 2 over the period beginning XXX and
ending on the last day of the calendar year preceding the calendar year in which
your employment terminates. Shares earned, if any, pursuant to the provisions of
this section 4c will be delivered as soon as administratively practicable
following the date your employment terminates.

5. Rights as a Shareholder. You shall not have any rights as a shareholder of
the Company with respect to any Shares that may be deliverable hereunder unless
and until such Shares have been delivered to you.

6. Transferability. Your right to receive the Shares shall not be transferable
nor assignable by you other than by will or by the laws of descent and
distribution.

7. Tax Withholding. In connection with the delivery of Shares to you, the
Company will withhold or cause to be withheld from your salary payments or other
sources such amounts of tax at such times as may be required by law to be
withheld with respect to the Shares, provided that if your salary or such other
sources are not sufficient for such purpose, you shall remit to the Company, on
request, the amount required for such withholding taxes. In the alternative, you
may elect, in accordance with applicable rules and procedures, to surrender your
right to receive the number of Shares necessary to cover the required tax
withholding obligation.

8. No Employment Contract. Nothing contained in this Agreement shall confer upon
you any right with respect to continuance of employment by the Company or any
subsidiary, nor limit or affect in any manner the right of the Company or any
subsidiary to terminate your employment or adjust your compensation.

 

Page 4 of 6



--------------------------------------------------------------------------------

9. Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Shares shall not be
delivered if the delivery thereof would result in a violation of any such law.
It is intended that this award comply with the provisions of Section 409A of the
Code, so as to prevent the inclusion in gross income of any amounts deferred
hereunder in a taxable year that is prior to the taxable year or years in which
such amounts would otherwise actually be distributed or made available to you.
This award shall be construed, administered, and governed in a manner that
effects such intent. Any provisions that would cause any amount deferred or
payable under the award to be includible in your gross income or subject to
interest or penalties under Section 409A(a)(1) of the Code shall have no force
and effect unless and until amended to cause such amount to not be so includible
(which amendment may be retroactive to the extent permitted by Section 409A of
the Code).

10. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect your rights under this
Agreement without your consent.

11. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

12. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan. The
Compensation Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of this award.

13. Successors and Assigns. Without limiting Section 6 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, your
successors, administrators, heirs, legal representatives and assigns, and the
successors and assigns of the Company.

14. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Ohio, without giving
effect to the principles of conflict of laws thereof.

 

Page 5 of 6



--------------------------------------------------------------------------------

ATTACHMENT A

TO

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD

 

Performance Percentile

  

Shares Earned as a Percent of the Number

of Shares Covered by the Award

  Below 34th percentile    0 % 34th percentile    XX % 40th percentile    XX %
50th percentile or above    XXX %

If the performance is between the percentiles listed above, the number of shares
earned will be extrapolated based on the information provided.

 

Page 6 of 6